 

(D@`lO)OT-B(»)N-\

NNNNNNNNN_\..\_\_;_\_\_\_\_\_\
CD\IO')UI-LWN-\O(DCD\|O)U'|-§OJN-¥O

UN|TED STATES DlSTRlCT COURT
DlSTRlCT OF NEVADA

 

 

 

 

 

 

 

 

CH|OKE GADSDEN, Case N . 3:17-cv-00728-MMD-CBC
Plaintiff %_QRDER-_. _..:_.,_. _. t
FlLED **__ :'<'\:Cz;th:D
v. __ ENTERED __u__ SERVED ON
c-~ e:;.¢a_c.' 'v#fzs or RECoRD
JANlES DONNELLY et al.,
Defendants NOV ° 8 233
' CLERK US DlSTRlCT COURT
l. DlSCUSSlON DlSTRlCT oF NEVADA
BY: DEPUT¥

 

 

 

 

On October 2, 2018, the Court issued a screening order dismissing some claims
with prejudice, dismissing other claims with leave to amend, and permitting some claims
to proceed. (ECF No. 9 at 21-23). The Court granted Plaintiff 30 days from the date of
that order to file an amended complaint curing the deficiencies of his complaint. (ld. at
24). The Court detailed which claims would proceed if P|aintif'f chose not to tile an
amended complaint. (See id. at 24-25). Plaintiff has not filed an amended complaint.

Pursuant to the screening order, this action will proceed on Count l, alleging a First
Amendment retaliation claim against Kassebaum based on Kassebaum's denying
Plaintiff access to the grievance process; Count l, alleging a Fourteenth Amendment
access to grievance procedures claim against Kassebaum; Count ll, alleging a First
Amendment free exercise of religion claim against Kassebaum for taking Plaintiff’s book
of shadows; Count ll, alleging a Fourteenth Amendment claim against Kassebaum and
Bautista for an intentional authorized deprivation; Count ll, alleging a violation of RLU|PA
against Kassebaum for taking Plaintiff's book of shadows; Count lll, alleging a First
Amendment retaliation claim against Kassebaum based on her filing of false disciplinary
charges; Count lV, alleging supervisory liability for Kassebaum‘s acts of retaliation and
intentional deprivation against O|ivas, Donnelly, Steinheimer, Terrance, and East; Count
V, alleging a Fourteenth Amendment procedural due process claim against Donnelly,

O|ivas, and Kassebaum based on Plaintiff's placement in administrative segregation;

 

(O®`lC)U!-§O)N-\

NNNNNNNN|\)_\_\_A_\_\_\_\_\_\_\
Q`IO)U'|AQN-\O(Dm`loio'lhb)l\)-\C

 

Count Vl, alleging a First Amendment retaliation claim against Kassebaum, O|ivas, and
Donnelly based on Plaintiff’s placement in administrative segregation; Count Vll, alleging
a First Amendment free exercise claim against Donnelly, Kassebaum, and O|ivas based
on Plaintiff's placement in administrative segregation; and Count Vll, alleging a RLU|PA
claim against Donnelly, Kassebaum, and O|ivas based on Plaintiff's placement in
administrative segregation. (ld.l at 24-25).

CONCLUS|ON

For the foregoing reasons, it is ordered that, pursuant to the Court's screening
order (ECF No. 9), this action will proceed on Count l, alleging a First Amendment
retaliation claim against Kassebaum based on Kassebaum’s denying Plaintiff access to
the grievance process; Count l, alleging a Fourteenth Amendment access to grievance
procedures claim against Kassebaum; Count ll, alleging a First Amendment free exercise
of religion claim against Kasslebaum for taking Plaintiff's book of shadows; Count ll,
alleging a Fourteenth Amendment claim against Kassebaum and Bautista for an
intentional authorized deprivation; Count ll, alleging a violation of RLU|PA against
Kassebaum for taking Plaintiff’s book of shadows; Count lll, alleging a First Amendment
retaliation claim against Kassebaum based on her filing of false disciplinary charges;
Count lV, alleging supervisory liability for Kassebaum’s acts of retaliation and intentional
deprivation against O|ivas, Donnelly, Steinheimer, Terrance, and East; Count V, alleging
a Fourteenth Amendment procedural due process claim against Donnelly, O|ivas, and
Kassebaum based on Plaintiff's placement in administrative segregation; Count Vl,
alleging a First Amendment retaliation claim against Kassebaum, O|ivas, and Donnelly
based on Plaintiff’s placement in administrative segregation; Count Vll, alleging a First
Amendment free exercise claim against Donnelly, Kassebaum, and O|ivas based on
Plaintiff’s placement in administrative segregation; and Count Vll, alleging a RLU|PA
claim against Donnelly, Kassebaum, and O|ivas based on Plaintiff’s placement in
administrative segregation

lt is further ordered that given the nature of the claim(s) that the Court has

-2-

 

CQCD`IC)U'|-§OJN-\

NNN|\)NNNNN_\_\_\_;_\_\_\_\_\_;
®\lO)OTAQN-¥O(D®NO)U|AUN-\O

 

permitted to proceed, this action is stayed for ninety (90) days to allow P|aintif'f and
Defendant(s) an opportunity to settle their dispute before an answer is filed or the
discovery process begins. During this ninety-day stay period, no other pleadings or
papers shall be hled in this case, and the parties shall not engage in any discovery. The
Court will refer this case to the Court's lnmate Early Mediation Program, and the Court
will enter a subsequent order. Regardless, on or before ninety (90) days from the date
this order is entered, the Office of the Attorney General shall me the report form attached
to this order regarding the results of the 90-day stay, even if a stipulation for dismissal is
entered prior to the end of thei 90-day stay. lf the parties proceed with this action, the
Court will then issue an order setting a date for Defendants to file an answer or other
response. Following the filing of an answer, the Court will issue a scheduling order setting
discovery and dispositive motion deadlines

lt is further ordered that “settlement" may or may not include payment of money
damages lt also may or may not include an agreement to resolve Plaintiff's issues
differently. A compromise agreement is one in which neither party is completely satisfied
with the result, but both have given something up and both have obtained something in
return.

lt is further ordered that if any party seeks to have this case excluded from the
inmate mediation program, that party shall file a “motion to exclude case from mediation"
on or before twenty-one (21) days from the date of this order. The responding party shall
have seven (7) days to file a response. No reply shall be filed. Thereafter, the Court will
issue an order, set the matter for hearing, or both.

lt is further ordered that the Clerk of the Court will electronically SERVE a copy of
this order, the original screening order (ECF No. 9) and a copy of Plaintiff’s complaint
(ECF No. 1-2) on the Office of the Attorney General of the State of Nevada, by adding the
Attorney General of the State of Nevada to the docket sheet. This does not indicate

acceptance of service.

 

CQ@`|C)U'l-LO)N-\

NNNNNN|\)NN_\_\_\_\_\_\_\_\_\_\
@\IC)U'|-PO°N-\O(D@\lo')UT-h())l\)-\C

 

lt is further ordered that the Attorney General's Office shall advise the Court within
twenty-one (21) days of the date of the entry of this order whether it will enter a limited
notice of appearance on behalf of Defendants for the purpose of settlement No defenses
or objections, including lack of service, shall be waived as a result of the filing of the

limited notice of appearance

DATED TH|SZ"Q) day of November 2018. "`\

l

United;§/tates Magi§;réte Judge

 

 

 

OG)\|C)O'|#O)N-\

NNNNNNNN|\)_\_\_\_\_\_`_\_\_\_\
m\lO)U'l-L(»)N-\O(Q®\IO)U'|-PO)N-¥O

UN|TED STATES DlSTRlCT CCURT
DlSTRlCT OF NEVADA

CH|OKE GADSDEN, Case NO. 3:17-cv-00728-MMD-CBC
Plaintiff REPORT OF ATTORNEY GENERAL
RE: RESULTS OF 90-DAY STAY
v.
JAN|ES DONNELLY et al.,

Defendants

 

 

NOTE: ONLY THE OFF|CE OF THE ATTORNEY GENERAL SHALL FlLE TH|S FORM.
THE lNMATE PLA|NT|FF SHALL NOT FlLE TH|S FORM.

On [the date of the issuance of the screening ordei1, the Court
issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
§ 1915A, and that certain specified claims in this case would proceed. The Court ordered
the Office of the Attorney General of the State of Nevada to file a report ninety (90) days
after the date of the entry of thel Court's screening order to indicate the status of the case
at the end of the 90-day stay, By filing this form, the Oftice of the Attorney General hereby
complies |

REPORT FORM

[ldenti which of the following two situations (identified in bold type) describes the case,
and fo| ow the instructions corresponding to the proper statement.]

Situation One: Mediated Case: The case was assigned to mediation by a court-
a pointed mediator during die 90-day stay, [lf this statement is accurate, check ONE
o the six statements below and fill in any additional information as required, then proceed
to the signature block.]

A mediation session with a court-appointed mediator was _held on
[enter date], and as of this date, the parties have
reached a settlement (even if pa£enivork to memorialize the settlement
remains to be corn lete . lf this ox is checked, the parties are on notice
that they must SE ARA E Y tile either a contemporaneous stipulation of
dismissal or a motion requesting that the Court continue the stay in.the case
until a specified date upon which they will Hle a stipulation of dismissal.)

A mediation session with a court-appointed mediator was held on

[enter date], and as of this date, the garties have not
reacFied a settlement The Office of the Attorney General t erefore informs
the Court of its intent to proceed with this action,

-5-

 

©®`|Q)OA(»)N-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
®`lCJUT-LOQN-\O(OQ`IO)O\AO)N-\O

 

No mediation session wi_th a court-appointed mediator was held during the
_90-day sta , but the parties have nevertheless settled the case, If this box
is checke , the parties are on notice that they must SEPARAT LY file a
contemporaneous stipulation of dismissal or a motion requesting that the
Court continue the stay in this case until a specified date upon which they
will file a stipulation of dismissal.)

No mediation session_with a court-appointed mediator was held during the
ZO;d]ay stay, but one is currently scheduled for [enter
a e .

No mediation session with a court-appointed mediator was held during the
90-day stay, and as of this date, no date certain has been scheduled for
such a session.

None of the above five statements describes the status of this case,
Contemporaneously with the filing of this report, the Office of the Attorney
General of the State of Nevada is filing a separate document detailing the
status of this case.

*****

Situation Two: informal Settlement Discussions Case: The case was NOT assigned
to mediation witFi a couH-appointed mediator during the 90-day stay; rather, the
parties were encoura ed to engage in informal settlement ne otiations. lf this
statement is accurate, c eck CNE of the four statements below and ill in any ad itional
information as required, then proceed to the signature block.]

The parties engaged in settlement discussions and as of this date, t_he
parties have reac ed a settlement (even if the papenivork to memorialize
the settlement remains to be comelete . (lf this box is checked, the parties
are on notice that they must SE ARA ELY tile either a contemporaneous
stipulation of dismissal or a motion requestin that the Court continue the
stay in this case until a specified date upon w ich they will file a stipulation
of dismissal.)

The parties engaged in settlement discussions and as of this date, the
parties have not reached a settlement The Office o_f the Attorney General
therefore informs the Court of its intent to proceed with this action.

The parties have not engaged in settlement discussions_and as of this date,
the parties have not reached a settlement The Office of the Attor_ney
General therefore informs the Court of its intent to proceed with this action.

None of the above three statements fully describes the status of this case,
Contemporaneously with the filing of this report, the thce of the Attorney
General of the State of Nevada is filing a separate document detailing the
status of this case.

Submitted this day of . by:

Attorney Name:

 

 

Print Signature

 

 

 

¢DCD\IO)C'|A(»)N-\

NNNNNNN|\)N_\_\_\_\_\_\_\_`_\_\
®`lO)(DAWN-AO¢D®`|C>O'|L(»)N-\O

 

Address:

 

 

 

Phone:

 

Email:

 

 

